*192PRETRIAL ORDER NO. 40
GEORGE C. PRATT, Circuit Judge.*
By letter dated August 20, 1982, counsel for defendant Uniroyal, Inc., (Uniroyal) requests clarification of the court’s Pretrial Order # 38 with respect to the portion which denied Uniroyal’s motion to implead seven component manufacturers. Specifically, counsel wishes to know whether the court’s denial of the motion is without prejudice to renewal' following completion of the trial of the Phase I issues.
An examination of Pretrial Order # 38 indicates that the court based its decision on (1) the fact that this complex litigation has reached the stage where the parties are actively involved in discovery and (2) that Uniroyal may pursue its claim for indemnification against the component manufacturers when this lawsuit is completed. These factors may still be present after completion of the Phase I trial, but there may also be additional factors which would warrant impleader at that time. The court cannot presume to know now what conditions will prevail at that time. Consequently, with this motion as with many other pretrial motions, denial is without prejudice to renewal at a future date if changed circumstances would warrant a changed result.
SO ORDERED.

 Of the United States Court of Appeals, Second Circuit, sitting by designation.